DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 have been examined.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As to claim 4, it is unclear as to which of the adapting duct elements, “the one…adapting duct element(s)” is being referred.
	As to claim 5, there is no antecedent basis for “the lateral sides…of an isosceles trapezoid”.  This should be changed to --lateral sides…of an isosceles trapezoid--.
	As to Claim 7, it is unclear as to which duct elements (the adapting, linear, or both) are being referred by the limitation “one or several of the duct elements”. Clarification is required.
As to claim 9, there is no antecedent basis for “the height”.  This should be changed to --a height--. 
As to claim 12, there is no antecedent basis for “the form”.  This should be changed to --a form--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 14-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Binks et al (WO 2014/057278) in view Lacey, Jr et al (US Patent Application Publication 2015/0233497).

As to Claims 1, 4-6, 9, 10, 20, and 21, Binks et al disclose a fence comprising several panels with posts (Fig 2) and having a cabling device for comprising:
several duct elements (20) which are provided to form a first duct which connects to one side of the fence and into which cables extend, 
wherein these duct elements comprise:
linear duct elements, which are provided to extend between two posts of the fence (Fig 2). 
	However, Binks et al do not disclose adapting duct elements, which are provided to connect adjacent linear duct elements, which are separated by a said post, by extending around the said post
characterized in that the one or several adapting duct elements which are provided to extend around one of the said posts to connect two adjacent linear duct elements separated by the said post, comprise a protruding part which extends around the post and two end parts which respectively are provided to be connected to the respective linear duct elements; the protruding part comprises three sections which extend respectively according to the lateral sides and a small basis of an isosceles trapezoid wherein two adapting duct elements together are 
Lacey Jr, et al teach a similar raceway device for routing cables or wires along surfaces, wherein the raceway comprises a coupling element (Figs 8a-8d) having first and second parallel portions and a connecting portion which allows navigation of the raceway assembly around obstacles that might otherwise create a barrier to its continuity (Par. 0040).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Binks et al to include the routing segments as taught by Lacey Jr., et al to allow navigation of the cabling device around obstacles that might otherwise create a barrier to its continuity.

Further, Binks et al and Lacey Jr, et al do not explicitly disclose the height of the connection of a said linear duct element and a said adapting duct element, a part of a said adapting duct element is form fitted into the linear duct element.  Examiner reminds applicant that it has been consistently held that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the adapting duct 

As to Claim 2, Binks et al disclose cabling device according to claim 1, characterized in that the linear duct elements are provided to extend substantially according to a first longitudinal direction (Fig 2).

As to Claim 3, Binks et al disclose cabling device according to claim 2, characterized in that the first longitudinal direction extends substantially horizontal (Fig 2).

As to Claim 14, Binks et al disclose cabling device according to claim 1, characterized in that the cabling device comprises at least one upright duct (1), which is provided to extend vertically, wherein the said upright duct is provided to be connected to the first duct, such that a cable can extend the first duct and the upright duct (Fig 7).

As to Claims 15-16, Binks et al disclose cabling device significantly as claimed, but do not explicitly disclose the cabling device comprises a grounding system which is provided to connect the first duct to a said fence post, to ground the cabling device; and the grounding system comprises a first contact a first contact element, which is provided to be connected to a said adapting duct element and a second contact element, which is provided to be connected to the fence post around which the adapting duct element extends, wherein the said grounding system comprises an electrical cable which connects the first contact element with the second contact element such that the first duct grounded through the said post.


As to Claim 18, Binks et al disclose cabling device according to claim 1, characterized in that the cabling device comprises at least a second set of duct elements which are provided to form a second duct which connects to the said side of the fence and into which cables extend (Fig 2).

As to Claim 19, Binks et al disclose cabling device according to claim 1, characterized in that the cabling device comprises bolts and nuts to fixate the first duct to the said side of the fence, wherein the cabling device comprises a fixation aid comprising hook elements which are provided to hook on the fence and wherein this fixation aid comprises an opening into which a said bolt is provided to engage (Fig 14).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Binks et al in view of Lacey, JR et al as applied to Claims 1-6, 9, 10, 14-16, and 18-21 above, and further in view of Payne (US Patent Application Publication 2009/0321701)

Binks et al and Lacey, JR et al disclose a cabling device significantly as claimed, but does not disclose the cabling device comprises ballistic protection material comprising fiberglass composite.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Regardless, Payne teaches a similar fence system having the various components being made from ballistic fiberglass laminate which substantially prevents the movement of individuals and/or objects across the boundary along which the fence is constructed (Par. 0115).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the materials used in the fence and cabling device of Binks et al and Lacey, JR et al to be made from a ballistic fiberglass material as taught by Payne to increase the security of the fence by preventing ballistics from destroying the fence.


Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Binks et al in view of Lacey, JR et al as applied to Claims 1-6, 9, 10, 14-16, and 18-21 above, and further in view of Federspiel et al (US Patent Application Publication 2003/0089515)

As to Claims 7 and 8, Binks et al disclose cabling device significantly as claimed, but do not disclose one or several of the duct elements each comprise a second profile clickably connectable to a first profile.
Federspiel et al teach a similar cable raceway device having a first profile (24) connectable to a structure and a second profile (22) secured to the first profile which allows for a tamper-resistant, easy snap-lock closure of the raceway system.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cabling device of Binks et al to have the snap-lock cover as taught by Federspiel et al to prevent access to and/or expo of the contents of the device.


Federspiel et al teach a similar cable raceway device having dividers (36) which extend longitudinally with a duct element to create multiple individual channels (Par. 0051) for different wiring types (Par. 007). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cabling device of Binks et al and Lacey, JR et al to include multiple channels as taught by Federspiel et al such that multiple channels can be utilized to separate various types of cabling extending through the device.

Conclusion
The prior art made of record and not relied upon, such as US Patents 7183502 and 4944687 and US Patent Application Publication 2014/0345900 which disclose similar fencing and/or cabling devices, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/26/2021